UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2015 Portfolio Fund October 31, 2012 LIVESTRONG 2015 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.6% DOMESTIC EQUITY FUNDS — 40.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.8% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.6% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.6% (Cost $821,101,425) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class — NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class — Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class — NT Emerging Markets Fund Institutional Class — NT International Growth Fund Institutional Class — $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2020 Portfolio Fund October 31, 2012 LIVESTRONG 2020 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.7% DOMESTIC EQUITY FUNDS — 44.0% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 35.8% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 8.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 6.3% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.6% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.7% (Cost $574,644,914) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class — Premium Money Market Fund Investor Class — International Bond Fund Institutional Class $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2025 Portfolio Fund October 31, 2012 LIVESTRONG 2025 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 47.6% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 33.6% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 9.8% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.9% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $1,138,421,486) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class NT Vista Fund Institutional Class — Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class — Premium Money Market Fund Investor Class — International Bond Fund Institutional Class — $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2030 Portfolio Fund October 31, 2012 LIVESTRONG 2030 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 51.6% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 30.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 11.8% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 1.4% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $517,610,924) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — Premium Money Market Fund Investor Class — International Bond Fund Institutional Class $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2035 Portfolio Fund October 31, 2012 LIVESTRONG 2035 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 56.6% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 26.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 13.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 3.8% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $812,989,635) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class — — — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class — — NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class — Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — Premium Money Market Fund Investor Class — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2040 Portfolio Fund October 31, 2012 LIVESTRONG 2040 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 61.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 22.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 14.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 1.4% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $339,795,652) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — Premium Money Market Fund Investor Class — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2045 Portfolio October 31, 2012 LIVESTRONG 2045 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 65.3% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 19.3% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 15.4% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $529,529,491) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) ($) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class — — NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class ) — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2050 Portfolio Fund October 31, 2012 LIVESTRONG 2050 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 67.3% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 16.7% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $183,533,912) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class ) NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class ) High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) — NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2055 Portfolio Fund October 31, 2012 LIVESTRONG 2055 Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 68.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 16.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 15.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $16,104,411) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class ) NT Growth Fund Institutional Class ) — NT Large Company Value Fund Institutional Class 23 NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class ) NT Vista Fund Institutional Class ) — Real Estate Fund Institutional Class ) NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class ) — High-Yield Fund Institutional Class (6 ) Inflation-Adjusted Bond Fund Institutional Class ) — NT Diversified Bond Fund Institutional Class ) $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® Income Portfolio October 31, 2012 LIVESTRONG Income Portfolio - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 99.9% DOMESTIC EQUITY FUNDS — 39.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 38.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 10.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.0% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.0% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 99.9% (Cost $335,873,350) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class ) — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class — NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class ) NT Small Company Fund Institutional Class NT Vista Fund Institutional Class — Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class — NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) NT International Growth Fund Institutional Class — $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the LIVESTRONG® Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit LIVESTRONG.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Aggressive October 31, 2012 One Choice Portfolio: Aggressive - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 59.5% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 20.2% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 19.3% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $589,561,821) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class Growth Fund Investor Class ) — Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class — — Real Estate Fund Investor Class — — Small Company Fund Investor Class ) Vista Fund Investor Class(2) — Diversified Bond Fund Investor Class ) High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class — Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) — Prime Money Market Fund Investor Class — — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Conservative October 31, 2012 One Choice Portfolio: Conservative - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 39.3% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 38.7% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL FIXED INCOME FUNDS — 8.0% International Bond Fund Investor Class MONEY MARKET FUNDS — 8.0% Prime Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS — 6.0% International Growth Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $536,354,690) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) Diversified Bond Fund Investor Class — — Inflation-Adjusted Bond Fund Investor Class — — — Core Equity Plus Fund Investor Class — — — Equity Growth Fund Investor Class — — Growth Fund Investor Class — — — Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class — — Real Estate Fund Investor Class — — Small Company Fund Investor Class — — Vista Fund Investor Class(2) — — — International Bond Fund Investor Class — — Prime Money Market Fund Investor Class — — International Growth Fund Investor Class ) — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Moderate October 31, 2012 One Choice Portfolio: Moderate - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 49.6% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS — 28.3% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 14.1% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS — 5.0% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $773,997,875) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) Core Equity Plus Fund Investor Class — — — Equity Growth Fund Investor Class Growth Fund Investor Class ) — Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class — — Real Estate Fund Investor Class Small Company Fund Investor Class — — Vista Fund Investor Class(2) — Diversified Bond Fund Investor Class ) High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class — — — Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class — ) — Prime Money Market Fund Investor Class — — International Bond Fund Investor Class — — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Very Aggressive October 31, 2012 One Choice Portfolio: Very Aggressive - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 72.7% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL EQUITY FUNDS — 23.2% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 3.1% Diversified Bond Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $159,681,684) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) ($) Distributions Received(1)($) Share Balance Market Value ($) Core Equity Plus Fund Investor Class — — Equity Growth Fund Investor Class Growth Fund Investor Class — Large Company Value Fund Investor Class ) Mid Cap Value Fund Investor Class Real Estate Fund Investor Class — — Small Company Fund Investor Class ) Vista Fund Investor Class(2) — Emerging Markets Fund Investor Class(2) ) — International Growth Fund Investor Class ) — Diversified Bond Fund Investor Class Prime Money Market Fund Investor Class — — 50 $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Very Conservative October 31, 2012 One Choice Portfolio: Very Conservative - Schedule of Investments OCTOBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 42.0% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 25.0% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) MONEY MARKET FUNDS — 23.0% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 10.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $286,736,882) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2012 follows: July 31, 2012 October 31, 2012 Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received(1)($) Share Balance Market Value ($) Diversified Bond Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class ) — Core Equity Plus Fund Investor Class — Equity Growth Fund Investor Class Growth Fund Investor Class ) — Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Vista Fund Investor Class(2) ) — Prime Money Market Fund Investor Class — International Bond Fund Investor Class ) $ (1) Distributions received includes distributions from net investment income and from capital gains, if any, from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: December 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: December 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: December 27, 2012
